Citation Nr: 1600967	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to July 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2013, these matters were remanded for additional development.  [The June 2013 Board decision also remanded claims seeking service connection for tinnitus and residuals of left hip, left knee, and left ankle injuries; those benefits were granted by the AOJ on remand and are no longer on appeal before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND


A preliminary review of the record found that further development is necessary before the claims remaining on appeal can be decided.

Pursuant to the Board's June 2013 remand, the RO arranged for a VA audiological examination.  On August 2013 VA examination, the examiner noted that the Veteran was instructed several times on how to appropriately respond during the physical exam but that his responses remained inconsistent.  The test results were considered unreliable and invalid.  The examiner was therefore unable to provide a medical opinion regarding the Veteran's current auditory status.

The record is not clear regarding whether the VA examiner's inability to obtain adequate findings on audiometry is due to his inability to understand or properly participate in the testing process or due to malingering.  This distinction is critical because in the first instance VA's duty to assist requires that alternate means of assessing the Veteran's hearing acuity must be exhausted, on the other hand, if the failure to obtain accurate audiometric findings is due to malingering, the claims would be denied for lack of supporting evidence.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his hearing loss disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  

2.  The AOJ should then arrange for an audiological examination of the Veteran (with audiometric studies) by an audiologist/otologist with experience in distinguishing when failure to complete valid audiometric testing is due to due to physical or mental inability and when it is due to malingering. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Was audiometry deemed valid successfully completed? 

(b) If so, please report the puretone threshold and speech discrimination findings.  
(c) If a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385) is found, please identify the likely etiology of such hearing loss.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service (to include as due to exposure to hazardous noise levels therein)?  If not, please identify the etiology considered more likely and why that is so, 

(d) If valid audiometry could not be completed, was it due to: (i) the Veteran's inability (due to mental (cognitive) or physical reasons) to properly participate in the testing, or (ii) malingering?  Please explain (citing to clinical findings as deemed appropriate) the rationale for the response to this question in detail? 

(e) If valid audiometry could not be completed due to the Veteran's inability to properly participate, are there any other means to assess his hearing acuity (or to obtain at least an approximation of the hearing acuity)?  If so, this should be done.  

(f) Please comment on the nature and degree of the occupational and daily activity functioning that would be expected due to the loss of hearing acuity (if any) found on examination.   

3. If the inability to complete to complete valid audiometry is due to the Veteran's inability to properly participate in the testing process, and no alternate means of assessing whether there is a hearing loss disability and the degree of such is available the AOJ should prepare an appropriate summary of the facts in this matter and forward it to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

4.  The AOJ should then review the record and re-adjudicate the claims.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

